UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLE WHITE; CHANTELL WALD,
                           Plaintiffs,
                    -against-                                        19-CV-7308 (CM)

CON EDISON; HOUSING & SERVICES;                                    ORDER OF DISMISSAL
ADHY ADVISORS LLC,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs, appearing pro se, bring this action alleging that Defendants were negligent in

failing to remedy a gas leak, and by failing to remove mold, roaches, rats, and garbage from in

and around their apartment. By order dated September 23, 2019, the Court granted Plaintiff

Nicole White’s request to proceed without prepayment of fees, that is, in forma pauperis

(“IFP”). 1 The Court dismisses the complaint for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Abbas v.

Dixon, 480 F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the Court

lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret




       1
         Plaintiff Chantell Wald did not submit or sign an IFP application. The Court therefore
only granted White’s application for leave to proceed IFP.
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible if the

plaintiff pleads enough factual detail to allow the Court to draw the inference that the defendant

is liable for the alleged misconduct. Id. at 678-79 (citing Twombly, 550 U.S. at 556). In

reviewing the complaint, the Court must accept all well-pleaded factual allegations as true. Id. at

679. But it does not have to accept as true “[t]hreadbare recitals of the elements of a cause of

action,” which are essentially just legal conclusions. Id. at 678 (citing Twombly, 550 U.S. at

555). After separating legal conclusions from well-pleaded factual allegations, the Court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiffs Nicole White and Chantell Wald invoke the Court’s diversity of citizenship

jurisdiction, asserting that Defendants were negligent. Plaintiffs allege that, from February 2012

to March 2014 there was a gas leak in their apartment, as well as mold, roaches, rats, and

garbage in and around their apartment. The complaint further alleges that, as a result of the gas

leak, garbage, and mold, White has asthma, requires a wheelchair, and has chronic coughing and

memory loss, and Wald suffers from mental health issues and required heart surgery in 2013 due


                                                   2
to carbon monoxide. The complaint also includes allegations of “entering apt. without

authorization, fraudulent mental arrears [and] over charging.” (ECF No. 2, at 6.)

         Plaintiffs sue Con Edison, Housing and Services, and ADHY Advisors, LLC. They seek

unspecified relief.

                                            DISCUSSION

         The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

         Plaintiffs use a court form entitled “Complaint for a Civil Case Alleging Negligence,”

which indicates that the action is being brought under the Court’s diversity of citizenship

jurisdiction. But Plaintiffs do not allege facts demonstrating that the Court has diversity

jurisdiction over this action. To establish diversity jurisdiction under 28 U.S.C. § 1332, a

plaintiff must first allege that the plaintiff and the defendant are citizens of different states. Wis.

Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 (1998). In addition, the plaintiff must allege to a


                                                    3
“reasonable probability” that the claim is in excess of the sum or value of $75,000.00, the

statutory jurisdictional amount. See 28 U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network,

Inc., 438 F.3d 214, 221 (2d Cir. 2006) (citation and internal quotation marks omitted). Plaintiffs

indicate that they and all three Defendants are citizens of the State of New York, therefore

precluding complete diversity of citizenship. 2

       Plaintiffs also fail to demonstrate that the Court has federal question jurisdiction over this

action. To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,

1188-89 (2d Cir. 1996). Plaintiffs assert that Defendants were negligent, a claim that arises under

state law, and the substance of the complaint does not otherwise indicate a federal cause of

action against these Defendants under the Court’s federal question jurisdiction. 3



       2
         The Court notes that Plaintiffs also fail to allege facts indicating that the amount in
controversy is in excess of $75,000.00, the jurisdictional amount required to demonstrate
diversity jurisdiction. See 28 U.S.C. § 1332.
       3
         To the extent Plaintiffs’ claims arise from a landlord-tenant dispute, the Court lacks
federal question jurisdiction. See Ally v. Sukkar, 128 F. App’x 194, 195 (2d Cir. 2005) (amended
summary order) (“[A] landlord-tenant dispute [is one] over which the federal courts simply have
no [federal question] jurisdiction.”); United Mut. Houses, L.P. v. Andujar, 230 F. Supp. 2d 349,
354 (S.D.N.Y. 2002) (noting that “the landlord-tenant relationship is fundamentally a matter of
state law” and that “[t]ime and again, district courts have disclaimed jurisdiction over landlord-
tenant disputes”) (citation and quotations marks omitted)).


                                                  4
       The Court therefore dismisses Plaintiffs’ claims for lack of subject matter jurisdiction.

See Fed. R. Civ. P. 12(h)(3).

                                      LEAVE TO AMEND

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiffs’ complaint cannot be cured with an amendment, the Court

declines to grant Plaintiffs leave to amend their complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Court dismisses Plaintiff’s complaint, filed

IFP under 28 U.S.C. § 1915(a)(1), for lack of subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:     October 16, 2019
            New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 5
